                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOHN BATIESTE GREENE, JR.,                      Case No.18-cv-06689-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER RE: DEFENDANTS’ MOTION
                                                  v.                                        TO DISMISS
                                   9

                                  10        WELLS FARGO BANK, N.A., et al.,                 Re: Dkt. Nos. 7 & 8
                                                         Defendants.
                                  11

                                  12            John Batieste Greene, Jr. (“Plaintiff”) sued Wells Fargo Bank, N.A. (“Wells Fargo”) and
Northern District of California
 United States District Court




                                  13   Affinia Default Services, LLC (“Affinia”) (together, “Defendants”) in the Superior Court of the

                                  14   State of California for the County of Contra Costa, alleging violations of California state law

                                  15   arising out of foreclosure proceedings.1 (Dkt. No. 1, Ex. A at 12-13.)2 Defendant Wells Fargo

                                  16   timely removed the action to this Court based on diversity jurisdiction pursuant to 28 U.S.C. §

                                  17   1332, and federal question jurisdiction under 28 U.S.C. §§ 1331, 1441(b). (Dkt. No. 1.) Now

                                  18   pending before the Court are Defendants’ motion to dismiss pursuant to Federal Rule of Civil

                                  19   Procedure 12(b)(6) and accompanying request for judicial notice.3 (Dkt. Nos. 7 & 8.) After

                                  20   careful consideration of the parties’ briefing, the Court concludes that oral argument is

                                  21   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), vacates the January 3, 2019 hearing, and GRANTS

                                  22   Defendants’ motion to dismiss with leave to amend as to the first and third causes of action and

                                  23   without leave to amend as to the second cause of action.

                                  24   //

                                  25
                                       1
                                  26     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 9, 11, 14.)
                                  27
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                  28
                                       3
                                         Defendant Affinia joins in Well Fargo’s motion to dismiss and request for judicial notice. (See
                                       Dkt. No. 12.)
                                   1                                            BACKGROUND

                                   2   I.     Complaint Allegations and Judicially Noticeable Facts4

                                   3          The gravamen of Plaintiff’s complaint is that Defendants5 improperly initiated foreclosure

                                   4   proceedings while “Plaintiff was undergoing loan modification review.” (Dkt. No. 1, Ex. A at ¶

                                   5   1.) Plaintiff has at all relevant times owned and resided at the subject property located at 1795

                                   6   Meadows Avenue, Pittsburg, CA 94565. (Id. at ¶ 10.) In November 2005, Plaintiff obtained a

                                   7   loan of $599,000 from World Savings Bank, secured by a deed of trust.6 (Dkt. No. 8, Ex. 1.) The

                                   8   loan was assigned to Wells Fargo in 2009 following a corporate merger. (Dkt. No. 1, Ex. A at ¶

                                   9   11; see also Dkt. No. 8, Exs. 1-3.)

                                  10          On September 23, 2013, the trustee recorded a Notice of Default against the subject

                                  11   property. (Dkt. No. 8, Ex. 4.) In or around 2015, Plaintiff experienced financial hardship and

                                  12   applied to Wells Fargo “for a loan modification in order to avoid foreclosure.” (Dkt. No. 1, Ex. A
Northern District of California
 United States District Court




                                  13   at ¶ 13.) During the loan modification process, Wells Fargo “asked for the same or similar

                                  14   documents several times despite Plaintiff having already submitted them,” and initiated

                                  15   foreclosure proceedings, “which in turn forced Plaintiff to file for [b]ankruptcy.” (Id. at ¶¶ 13-14.)

                                  16   At some point thereafter, Plaintiff again experienced financial hardship and sought “foreclosure

                                  17   prevention assistance” from Wells Fargo. (Id. at ¶ 15.) Plaintiff “submitted a complete

                                  18   application to [Wells Fargo] for a foreclosure prevention alternative,” however, Wells Fargo

                                  19   “proceeded with foreclosure,” and Plaintiff again filed for bankruptcy in or around July 2017. (Id.

                                  20   at ¶¶ 17-18.)

                                  21          In September 2017, the bankruptcy court issued an order (see Dkt. No. 8, Ex. 7),

                                  22   confirming a Chapter 13 Plan, (see Dkt. No. 8, Ex. 6), “for payment of arrears to [Wells Fargo],”

                                  23
                                       4
                                  24     As detailed infra pp. 3-5, the Court grants judicial notice of certain adjudicative facts proffered
                                       by Defendants.
                                  25
                                       5
                                         It is undisputed that Wells Fargo is the “loan servicer and beneficiary of Plaintiff’s loan,” and
                                       Affinia is the “current trustee of Plaintiff’s loan.” (Dkt. No. 1, Ex. A at ¶¶ 4-5.) Plaintiff alleges
                                  26   that “each Defendant was acting as the agent, servant, employee, partner, co-conspirator, and/or
                                       joint venture of each remaining Defendant.” (Id. at ¶ 8.)
                                  27
                                       6
                                         The complaint alleges that “[i]n 2004, Plaintiff executed a Promissory Note and Deed of Trust in
                                       favor of World Savings Bank for the first-lien mortgage of the [subject property].” According to
                                  28   the terms of the deed, however, Plaintiff executed the Deed of Trust on November 23, 2005. (See
                                       Dkt. No. 8, Ex. 1 at 7.)
                                                                                            2
                                   1   (Dkt. No. 1, Ex. A at ¶ 18). Plaintiff was unable to make payments under the Plan, and on August

                                   2   1, 2018, the bankruptcy court granted Wells Fargo relief from automatic stay following Plaintiff’s

                                   3   default. (Dkt. No. 1, Ex. A at ¶¶ 21-22; see also Dkt. No. 8, Ex. 12.) The court’s order stated that

                                   4   Wells Fargo was free to “enforce its remedies and foreclose upon and obtain possession of the

                                   5   [subject property] in accordance with applicable non-bankruptcy law.”7 (Dkt. No. 8, Ex. 12 at ¶

                                   6   2.) Shortly thereafter, Plaintiff requested a loan modification from Wells Fargo and “submitted a

                                   7   complete loan modification application in order to avoid foreclosure,” but Wells Fargo

                                   8   “represented to Plaintiff that further documentation was needed.” (Id. at ¶¶ 23-24.)

                                   9          On September 20, 2018, Wells Fargo recorded a Notice of Trustee’s Sale, indicating that

                                  10   Plaintiff was in default under the Deed and a public auction would take place on October 22, 2018

                                  11   unless Plaintiff took corrective action. (Id. at ¶ 26; see also Dkt. No. 8, Ex. 13.) Prior to recording

                                  12   the Notice, Wells Fargo did not send Plaintiff a decision regarding his “most recent loan
Northern District of California
 United States District Court




                                  13   modification application.” (Dkt. No. 1, Ex. A at ¶ 37.) “Wells Fargo has voluntarily postponed

                                  14   the trustee’s sale for the subject property to January 10, 2019.” (Dkt. No. 1 at 2.)

                                  15   II.    Procedural History

                                  16          Plaintiff filed his complaint in the Superior Court of California County of Contra Costa on

                                  17   October 17, 2018, seeking injunctive relief and monetary damages. (Dkt. No. 1, Ex. A at 12.) On

                                  18   November 2, 2018, Wells Fargo removed the action to this Court, (Dkt. No. 1), and Defendant

                                  19   Affinia consented to removal, (Dkt. No. 3). Wells Fargo filed the instant motion to dismiss and

                                  20   accompanying request for judicial notice on November 16, 2018, (Dkt. Nos. 7 & 8); Affinia joined

                                  21   in the motion three days later, (Dkt. No. 12). The motion is fully briefed, and the Court heard oral

                                  22   argument on January 3, 2019.

                                  23                                 REQUEST FOR JUDICIAL NOTICE

                                  24          Generally, “district courts may not consider material outside the pleadings when assessing

                                  25   the sufficiency of a complaint under Rule 12(b)(6).” Khoja v. Orexigen Therapeutics, Inc., 899

                                  26
                                  27   7
                                        The bankruptcy court’s order also provides that Wells Fargo “or its agents, may, at its option,
                                  28   offer, provide and enter into a potential forbearance agreement, loan modification, refinance
                                       agreement or other loan workout or loss mitigation agreement.” (Dkt. No. 8, Ex. 12 at ¶ 5.)
                                                                                          3
                                   1   F.3d 988, 998 (9th Cir. 2018). When such materials “‘are presented to and not excluded by the

                                   2   court,’ the 12(b)(6) motion converts into a motion for summary judgment under Rule 56.” Id.

                                   3   (quoting Fed. R. Civ. P. 12(d)). There are, however, “two exceptions to this rule: the

                                   4   incorporation-by-reference doctrine, and judicial notice under Federal Rule of Evidence 201.” Id.

                                   5          Pursuant to the Federal Rules of Evidence, a judicially noticed adjudicative fact must be

                                   6   one “that is not subject to reasonable dispute because it: (1) is generally known within the trial

                                   7   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

                                   8   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

                                   9          Defendants request judicial notice of: (1) the Deed of Trust for the subject property,

                                  10   “recorded in the official records of the Contra Costa County Record[er]’s Office on December 1,

                                  11   2005”; (2) a letter from the U.S. Department of the Treasury, Office of Thrift Supervision, dated

                                  12   November 19, 2007, “authorizing a name change from World Savings Bank, FSB to Wachovia
Northern District of California
 United States District Court




                                  13   Mortgage, FSB (“Wachovia”)”; (3) certification from the U.S. Department of the Treasury, Office

                                  14   of the Comptroller of the Currency, “stating that effective November 1, 2009, Wachovia converted

                                  15   to Wells Fargo Bank Southwest, N.A., which then merged with and into Wells Fargo Bank, N.A.”;

                                  16   (4) “Notice of Default and Election to Sell Under Deed of Trust, dated September 23, 2013, and

                                  17   recorded in the official records of the San Joaquin County Recorder’s Office on September 24,

                                  18   2013”; (5) “March 3, 2017 Proprietary Step Rate Program loan modification denial letter”

                                  19   purportedly sent to Plaintiff by Wells Fargo; (6)-(12) filings in the United States Bankruptcy

                                  20   Court, Northern District of California, Case No. 17-41903; (13) “Notice of Trustee’s Sale,

                                  21   recorded in the official records of the San Joaquin County Recorder’s Office on September 20,

                                  22   2018.” (Dkt. No. 8 at ¶¶ 1-13.)

                                  23          Plaintiff does not oppose judicial notice of exhibits 1-4 and 6-13 or otherwise dispute their

                                  24   authenticity. Accordingly, the Court grants judicial notice of those documents pursuant to Federal

                                  25   Rule of Evidence 201(b). See Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)

                                  26   (noting that judicial notice is appropriate for “undisputed matters of public record, including

                                  27   documents on file in federal or state courts.”) (internal citation omitted); Barron v. Reich, 13 F.3d

                                  28   1370, 1377 (9th Cir. 1994) (noting that district courts may take judicial notice of “[r]ecords and
                                                                                         4
                                   1   reports of administrative bodies”).

                                   2             Plaintiff does, however, oppose judicial notice of exhibit 5—the March 2017 denial letter.

                                   3   Plaintiff argues that the authenticity of the document is in question because “there is no attempt,

                                   4   via a declaration or otherwise, regarding the accuracy of the documents both in terms of the

                                   5   existence or the content of the letter.” (Dkt. No. 13 at 3.) Plaintiff further insists that

                                   6   incorporation by reference is inapplicable because “a 2017 denial letter was not referenced in

                                   7   Plaintiff’s complaint or his causes of action, which all arise out of the 2018 loan modification

                                   8   attempt.” (Id.) Defendants counter that the incorporation-by-reference doctrine is applicable

                                   9   because the letter forms the basis of Plaintiff’s claims.8 Defendants do not address Plaintiff’s

                                  10   argument regarding the authenticity of the March 2017 letter.

                                  11             On a motion to dismiss, a court may consider “documents not attached to the complaint . . .

                                  12   if no party questions their authenticity and the complaint relies on those documents.” Harris, 682
Northern District of California
 United States District Court




                                  13   F.3d at 1132 (emphasis added). Here, Plaintiff questions the authenticity of the unsigned March

                                  14   2017 denial letter, and Defendants’ request states only that the letter’s authenticity “is not believed

                                  15   to be in question.” (See Dkt. No. 8 at 4.) Absent sufficient authentication and in light of

                                  16   Plaintiff’s concerns, the incorporation-by-reference doctrine is inapplicable. Further, the letter is

                                  17   not a proper subject of judicial notice under Rule 201(b).

                                  18             Accordingly, the Court grants Defendants’ request for judicial notice of exhibits 1-4 and 6-

                                  19   13. The Court declines to take judicial notice of the unsigned, unauthenticated March 2017 denial

                                  20   letter.

                                  21                                               DISCUSSION

                                  22             Plaintiff brings three causes of action against Defendants seeking damages and injunctive

                                  23

                                  24   8
                                         Defendants further argue that the “core” of their “argument based on the Denial Letter” is that
                                  25   Plaintiff “is not entitled to another [loan modification]” because his loan modification application
                                       “was previously reviewed and denied.” (Dkt. No. 17 at 8.) In other words, Defendants seek to
                                  26   incorporate the letter as a defense to Plaintiff’s claims. The Ninth Circuit has noted that such use
                                       is impermissible under the doctrine. See Khoja, 899 F.3d at 1002-03 (noting that “[s]ubmitting
                                  27   documents not mentioned in the complaint to create a defense is nothing more than another way of
                                       disputing the factual allegations in the complaint, but with a perverse added benefit: unless the
                                  28   district court converts the defendant’s motion to dismiss into a motion for summary judgment, the
                                       plaintiff receives no opportunity to respond to the defendant’s new version of the facts.”).
                                                                                            5
                                   1   relief for alleged violations of: (1) the California Homeowner Bill of Rights, California Civil Code

                                   2   § 2924.11; (2) the Rosenthal Fair Debt Collection Practices Act, California Civil Code § 1788; and

                                   3   (3) the Unfair Competition Law, California Business and Professions Code § 17200. Defendants

                                   4   move to dismiss all claims. The Court addresses each claim in turn.

                                   5   I.     Homeowner Bill of Rights

                                   6          Plaintiff’s claim under the California Homeowner Bill of Rights (“HBOR”) alleges

                                   7   specific violations of Sections 2924.11(a) and 2924.11(b). Section 2924.11(a) prohibits “dual-

                                   8   tracking” whereby a mortgage servicer pursues foreclosure while a borrower’s “complete

                                   9   application for a foreclosure prevention alternative” is pending. Cal. Civ. Code § 2924.11(a). The

                                  10   section provides:

                                  11                  If the borrower submits a complete application for a foreclosure
                                                      prevention alternative offered by, or through, the borrower’s
                                  12                  mortgage service, a mortgage service, trustee, mortgagee,
Northern District of California
 United States District Court




                                                      beneficiary, or authorized agent shall not record a notice of sale or
                                  13                  conduct a trustee’s sale while the complete foreclosure prevention
                                                      alternative application is pending, and until the borrower has been
                                  14                  provided with a written determination by the mortgage servicer
                                                      regarding the borrower’s eligibility for the requested foreclosure
                                  15                  prevention alternative.
                                  16   Id. Section 2924.11(b) requires a mortgage servicer to send written notice to a borrower if it

                                  17   denies the borrower’s loan modification application. The section provides:

                                  18                  Following the denial of a first lien loan modification application, the
                                                      mortgage servicer shall send a written notice to the borrower
                                  19                  identifying with specificity the reasons for the denial and shall include
                                                      a statement that the borrower may obtain additional documentation
                                  20                  supporting the denial decision upon written request to the mortgage
                                                      servicer.
                                  21

                                  22   Cal. Civ. Code § 2924.11(b).

                                  23          Plaintiff alleges that he submitted a timely and “complete loan modification application”

                                  24   prior to recordation of the September 20, 2018 Notice of Trustee Sale but did not receive a written

                                  25   decision on his application prior to the Notice. (Dkt. No. 1, Ex. A at ¶¶ 35-40.) Plaintiff asserts

                                  26   that Defendants’ conduct violated sections 2924.11(a),(b).

                                  27          Defendants argue that Plaintiff’s HBOR claim must be dismissed because: (1) Plaintiff

                                  28   “defaulted on a confirmed Chapter 13 Plan, as supplemented”; (2) Wells Fargo reviewed and
                                                                                         6
                                   1   denied Plaintiff’s application for a loan modification in 2017 and he “is not entitled to another

                                   2   review”; (3) Plaintiff fails to plead sufficient facts showing that his loan modification application

                                   3   was “complete”; and (4) “[P]laintiff fails to plead a ‘material’ violation of Civil Code § 2924.11.”

                                   4   (Dkt. No. 7 at 2.) The Court addresses each argument in turn and concludes that dismissal of this

                                   5   claim with leave to amend is warranted.

                                   6          A.      Effect of Chapter 13 Plan Default

                                   7          Defendants argue that Plaintiff’s HBOR claim fails because Plaintiff defaulted on the

                                   8   Chapter 13 Plan, and section 2924.11(d)(1) acts as an exception in such circumstances to the

                                   9   requirements under section 2924.11(a). Section 2924.11(d) provides:

                                  10                  If a foreclosure prevention alternative is approved in writing after the
                                                      recordation of a notice of default, a mortgage servicer, mortgagee,
                                  11                  trustee, beneficiary, or authorized agent shall not record a notice of
                                                      sale or conduct a trustee’s sale under either of the following
                                  12                  circumstances:
Northern District of California
 United States District Court




                                  13                  (1) The borrower is in compliance with the terms of a written trial or
                                                      permanent loan modification forbearance, or repayment plan.
                                  14
                                                      (2) A foreclosure prevention alternative has been approved in writing
                                  15                  by all parties, including, for example, the first lien investor, junior
                                                      lienholder, and mortgage insurer, as applicable, and proof of funds or
                                  16                  financing has been provided to the servicer.
                                  17   Cal. Civ. Code § 2924.11(d) (emphasis added). Defendants assert that the Chapter 13 Plan

                                  18   constitutes both a “repayment plan” and “forbearance” plan under section 2924.11(d)(1), and

                                  19   because Plaintiff was not in compliance with the terms of the Plan but instead undisputedly

                                  20   defaulted, Defendants could record notice of a trustee’s sale. At this stage, however, the Court

                                  21   cannot conclude on the record before it that Plaintiff’s HBOR claim is barred as a matter of law.

                                  22          Section 2924.11(d) contemplates a situation where “a foreclosure prevention alternative is

                                  23   approved in writing after the recordation of a notice of default.” Section 2920.5 defines

                                  24   “foreclosure prevention alternative” as “a first lien loan modification or another available loss

                                  25   mitigation option.” Cal. Civ. Code § 2920.5. The Chapter 13 Plan appears to fit that definition.

                                  26   Further, the bankruptcy court confirmed the Chapter 13 Plan in writing after the recordation of the

                                  27   notice of default in September 2013. (See Dkt. No. 8, Exs. 4 & 7.) It is also undisputed that

                                  28   Plaintiff defaulted on the Chapter 13 Plan and was thus not in compliance with the terms of the
                                                                                         7
                                   1   Plan. (Dkt. No. 1, Ex. A at ¶¶ 21-22; see also Dkt. No. 8, Ex. 12.)

                                   2          The Court is not convinced, however, that section 2924.11(d)(1) acts as an exception to the

                                   3   requirements under section 2924.11(a). In other words, the Court cannot conclude as a matter of

                                   4   law that section 2924.11(d)(1) bars a claim where a party submits an allegedly complete loan

                                   5   modification application after defaulting on a Chapter 13 Plan. Defendants acknowledge that they

                                   6   are “not aware of any California Supreme Court or Court of Appeal decision interpreting Civil

                                   7   Code § 2924.11 (2018),” (see Dkt. No. 17 at 5), and instead, cite cases in this circuit interpreting

                                   8   HBOR’s pre-2018 provisions under former Civil Code § 2923.6(c)(3),9 (see Dkt. No. 7 at 11-12).

                                   9   In the absence of on point authority and given the California Legislature’s use of prohibitory

                                  10   language in section 2924.11(d) instead of the affirmative language found in former section 2923.6,

                                  11   the Court declines to conclude as a matter of law that Plaintiff’s claim is barred based on his

                                  12   Chapter 13 Plan default.
Northern District of California
 United States District Court




                                  13          B.      2017 Review and Denial of Loan Modification

                                  14          Defendants also insist that Plaintiff’s HBOR claim must be dismissed because his previous

                                  15   application for a loan modification was denied in March 2017. (See Dkt. No. 7 at 13 (citing Dkt.

                                  16   No. 8, Ex. 5).) Defendants’ argument is based on the purported March 2017 denial letter, of which

                                  17   the Court has declined to take judicial notice. Plaintiff’s complaint makes no reference to the

                                  18   purported March 2017 denial. Thus, Defendants’ argument constitutes a factual dispute that is

                                  19   inappropriate at this stage.

                                  20          C.      Completeness of Loan Modification Application

                                  21          Section 2924.11(f) provides:

                                  22                  For purposes of this section, an application shall be deemed
                                                      “complete” when a borrower has supplied the mortgage servicer with
                                  23                  all the documents required by the mortgage servicer within the
                                  24

                                  25
                                       9
                                         Former Cal. Civ. Code § 2923.6(c)(3) provides, in pertinent part: “If a borrower submits a
                                       complete application for a first lien loan modification . . . [the holder of the deed of trust] shall not
                                  26   record a notice of default or notice of sale, or conduct a trustee’s sale, while the complete first lien
                                       loan modification application is pending . . . until any of the following occurs: (3) The borrower
                                  27   accepts a written first lien loan modification, but defaults on, or otherwise breaches the borrower’s
                                       obligations under, the first lien loan modification.” Smith v. Wells Fargo Bank, N.A., No. 15-cv-
                                  28   01779-YGR, 2016 WL 283521, at *3 (N.D. Cal. Jan. 25, 2016) (dismissing HBOR dual tracking
                                       claim based on plaintiff’s default on previously modified loan).
                                                                                           8
                                                       reasonable timeframes specified by the mortgage servicer.
                                   1

                                   2   Cal. Civ. Code § 2924.11(f). Plaintiff alleges that prior to the September 20, 2018 recordation of

                                   3   the Notice of Trustee Sale, Plaintiff completed his loan modification application “in its entirety

                                   4   and returned it to [Wells Fargo] with all requested documents in a timely manner.” (Dkt. No. 1,

                                   5   Ex. A at ¶ 34.) Plaintiff furthers alleges that he “submit[ed] a complete loan modification

                                   6   application initially when [Wells Fargo] requested it to the satisfaction of Cal. Civ. Code §

                                   7   2924.11(f),” however, Wells Fargo “continued to request documents from Plaintiff." (Id. at ¶ 35.)

                                   8   Plaintiff alleges that he “responded promptly and diligently by submitting to [Wells Fargo] the

                                   9   documents that it requested.” (Id. at ¶ 36.)

                                  10           Defendant argues that Plaintiff’s allegations regarding the completeness of his application

                                  11   are conclusory and fail to provide adequate factual support for his claim. The Court agrees.

                                  12   Plaintiff merely alleges that his application was “complete” for purposes of section 2924.11(f) and
Northern District of California
 United States District Court




                                  13   provides no factual support (i.e., what documents were required and initially submitted, and what

                                  14   additional documents were requested and submitted). Such allegations are wholly conclusory.

                                  15   See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (noting that on motion to dismiss, “a

                                  16   formulaic recitation of the elements of a cause of action” are not sufficient to state a plausible

                                  17   claim for relief).

                                  18           Indeed, district courts in this circuit have rejected similarly bald assertions regarding the

                                  19   completeness of loan modification applications for purposes of HBOR claims. See, e.g., Tatiano

                                  20   v. Wells Fargo Bank, N.A., No. 18-cv-03924-NC, 2018 WL 5849005, at *4 (N.D. Cal. Nov. 5,

                                  21   2018) (finding insufficient the plaintiffs’ allegation “that they have submitted ‘all financial

                                  22   documentation and information which included all of the documentation that [d]efendant

                                  23   requested from [p]laintiffs.’”); Cornejo v. Ocwen Loan Servicing, LLC, 151 F. Supp. 3d 1102,

                                  24   1111 (E.D. Cal. 2015) (“[T]he assertions that the applications were ‘complete’ are conclusions,

                                  25   rather than factual allegations, and not entitled to the presumption of truth.”); Saridakis v.

                                  26   JPMorgan Chase Bank, No. CV 14-06279 DDP (Ex), 2015 WL 570115, at *2 (C.D. Cal. Feb. 11,

                                  27   2015) (rejecting as conclusory the plaintiff’s allegation that he “‘submitted a completed, legible

                                  28   and satisfactory loan modification application’ to [defendant].”); Stokes v. CitiMortgage, Inc., No.
                                                                                          9
                                   1   CV 14-00278 BRO (SHx), 2014 WL 4359193, at *7 (C.D. Cal. Sept. 3, 2014) (“A bald allegation

                                   2   that a party submitted ‘complete’ loan modification applications—without sufficient supporting

                                   3   factual allegations—is a conclusory statement, and the Court does not rely on such assertions”). In

                                   4   comparison, the court in Gilmore v. Wells Fargo Bank N.A., concluded that the plaintiff “alleged

                                   5   facts sufficient to support his allegation that he had a complete loan modification application

                                   6   pending,” where the plaintiff:

                                   7                  [A]lleges that, prior to [the recording of the notice of sale], he
                                                      attended a home preservation workshop hosted by Wells Fargo. He
                                   8                  alleges that he prepared all the required loan modification documents
                                                      prior to the workshop, in accordance with a checklist promulgated by
                                   9                  Wells Fargo. Furthermore, he alleges that he spoke to [a] Wells
                                                      Fargo’s employee who both accepted the application and told him the
                                  10                  application was complete.
                                  11   75 F. Supp. 3d 1255, 1263 (N.D. Cal. 2014). In the absence of any factual allegations regarding

                                  12   the completeness of Plaintiff’s loan modification application as opposed to conclusions, Plaintiff’s
Northern District of California
 United States District Court




                                  13   claim fails.

                                  14           D.     “Material” Violation of the HBOR

                                  15           A plaintiff must demonstrate a “material violation” of section 2924.11 to impose liability

                                  16   under the HBOR. See Cal. Civ. Code §§ 2924.12(a) (pre-foreclosure sale),(b) (post-foreclosure

                                  17   sale). No statute or California state court has defined materiality for purposes of section 2924.12,

                                  18   however, courts examining this issue have concluded that a violation is “material” if it is plausible

                                  19   that the violation “affected a plaintiff’s loan obligations or the modification process.” See,

                                  20   e.g., Cornejo, 151 F. Supp. 3d at 1113 (collecting cases); Cardenas v. Caliber Home Loans, Inc.,

                                  21   281 F. Supp. 3d 862, 869-71 (N.D. Cal. 2017) (agreeing that a “material violation” is one that

                                  22   affects the plaintiff’s loan obligations or the loan modification process).

                                  23           Defendants argue that Plaintiff fails to adequately allege a “material” violation of the

                                  24   HBOR because Plaintiff “alleges no action or forbearance taken . . . in reliance on his submission

                                  25   of yet another loan modification application.” (Dkt. No. 7 at 16.) The Court agrees. Although

                                  26   Plaintiff could have been harmed by Defendants’ conduct, see Travis v. Nationstar Mortg., LLC,

                                  27   733 Fed. App’x. 371, 375 (9th Cir. 2018) (“[E]ven though HBOR does not require servicers to

                                  28   provide borrowers with loan modifications or any other specific alternative to foreclosure,
                                                                                         10
                                   1   [plaintiff] still could have been harmed by [defendant’s] failure to communicate with them about

                                   2   the status of their loan modification application and about other alternatives to foreclosure”), there

                                   3   are no allegations in support of such an inference.

                                   4           The complaint alleges that because of Defendants’ violation of 2924.11(a), “Plaintiff has

                                   5   suffered and continues to suffer damages, including the active foreclosure of Plaintiff’s home,

                                   6   Plaintiff’s legal fees, and foreclosure fees, in addition to emotional distress, frustration, fear,

                                   7   anger, helplessness, nervousness, and anxiety.” (Dkt. No. 1, Ex. A at ¶ 41 (emphasis added).)

                                   8   Setting aside that Plaintiff may only seek injunctive relief under the HBOR because the

                                   9   foreclosure sale has not taken place, his allegation is insufficient to show a material violation. It is

                                  10   undisputed that Plaintiff defaulted on the Chapter 13 Plan. Thus, foreclosure was imminent before

                                  11   Plaintiff submitted his loan modification application. Plaintiff alleges no facts giving rise to a

                                  12   reasonable inference that any “foreclosure alternatives [Plaintiff] would have sought, had [he]
Northern District of California
 United States District Court




                                  13   received an answer to [his] application from [Wells Fargo] would have avoided or reduced the

                                  14   damages [he] alleges.” See Travis, 733 Fed. App’x at 376 (finding allegations insufficient to

                                  15   survive motion to dismiss where the plaintiffs merely alleged that “if they ‘were denied for a loan

                                  16   modification they would have . . . sought some other type of foreclosure alternative such as a

                                  17   standard sale of the property.’”). In other words, Plaintiff provides no factual allegations

                                  18   supporting a plausible inference that Defendants’ purported violation of Section 2924.11 affected

                                  19   his loan obligations or the loan modification process. See Cardenas, 281 F. Supp. 3d at 869-71.

                                  20   Because Plaintiff fails to plead a material violation of the HBOR, his claim fails.

                                  21                                                      ***

                                  22           The Court grants Defendants’ motion to dismiss Plaintiff’s HBOR claim because Plaintiff

                                  23   fails to plausibly allege both that his loan modification application was complete prior to the

                                  24   issuance of the September 20, 2018 Notice of Trustee’s Sale, and that Defendants’ alleged conduct

                                  25   constitutes a “material” violation of the HBOR. The Court dismisses this claim with leave to

                                  26   amend because it could “be cured by the allegation of other facts.” See Lopez v. Smith, 203 F.3d

                                  27   1122, 1127 (9th Cir. 2000).

                                  28   //
                                                                                          11
                                   1   II.    Rosenthal Fair Debt Collection Practices Act

                                   2          Plaintiff’s second cause of action alleges a violation of section 1788.17 of the Rosenthal

                                   3   Fair Debt Collection Practices Act (“RFDCPA”). Section 1788.17 provides, pertinent part:

                                   4                  Notwithstanding any other provision of this title, every debt collector
                                                      collecting or attempting to collect a consumer debt shall comply with
                                   5                  the provisions of Sections 1692b to 1692j, inclusive, of, and shall be
                                                      subject to the remedies in Section 1692k of, Title 15 of the United
                                   6                  States Code.
                                   7   Cal. Civ. Code § 1788.17. Section 1692 et seq. of Title 15 of the United States Code contains the

                                   8   Fair Debt Collection Practices Act (“FDCPA”). The Ninth Circuit has characterized California’s

                                   9   RFDCPA as the “state version of the FDCPA.” See Riggs v. Prober & Raphael, 681 F.3d 1097,

                                  10   1100 (9th Cir. 2012) (noting that “[t]he Rosenthal Act mimics or incorporates by reference the

                                  11   FDCPA’s requirements, including those described above, and makes available the FDCPA’s

                                  12   remedies for violations.”) (citing Cal. Civ. Code § 1788.17). Plaintiff’s complaint alleges specific
Northern District of California
 United States District Court




                                  13   violations of sections 1692d, 1692e, and 1692f of the FDCPA, and section 1788.10(e) of the

                                  14   RFDCPA.

                                  15          Defendants assert that dismissal of Plaintiff’s second cause of action is warranted because:

                                  16   (1) Sections 1692d-e of the FDCPA “do not apply to nonjudicial foreclosure”; (2) Plaintiff fails to

                                  17   plead a violation of section 1692f of the FDCPA; and (3) section 1788.10(e) of the RFDCPA

                                  18   “cannot be injected into [California’s] ‘comprehensive and exhaustive’ statutory foreclosure

                                  19   scheme.” (Dkt. No. 7 at 2.) The Court addresses each argument in turn.

                                  20          A.      Violations of 15 U.S.C. §§ 1692d-e

                                  21          Section 1692d of the FDCPA prohibits debt collectors from engaging in harassment or

                                  22   abuse of borrowers. 15 U.S.C. § 1692d. Plaintiff alleges that “Defendant engaged in conduct the

                                  23   natural consequences of which is to harass, oppress, or abuse any person in connection with the

                                  24   collection of a debt in violation of 15 U.S.C. § 1692(d) [sic].” (Dkt. No. 1, Ex. A at ¶ 49.)

                                  25          Section 1692e prohibits debt collectors from using any false or misleading representations

                                  26   “in connection with the collection of any debt.” 15 U.S.C. § 1692e. Plaintiff alleges that Wells

                                  27   Fargo “mislead [sic] Plaintiff as to available alternatives to foreclosure and about the status of his

                                  28   foreclosure alternative application review.” (Dkt. No. 1, Ex. A at ¶ 51.)
                                                                                         12
                                   1          Defendants assert that dismissal is warranted because sections 1692d and 1692e do not

                                   2   cover nonjudicial foreclosure. The Court agrees. The Ninth Circuit has held that “while the

                                   3   FDCPA regulates security interest enforcement activity, it does so only through Section 1692f(6).

                                   4   As for the remaining FDCPA provisions, ‘debt collection’ refers only to the collection of a money

                                   5   debt.” Dowers v. Nationstar Mortgage, LLC, 852 F.3d 964, 970 (9th Cir. 2017) (affirming

                                   6   dismissal of claims under sections 1692d and 1692e involving enforcement of a security interest

                                   7   and nonjudicial foreclosure (citing Ho v. ReconTrust Co., 840 F.3d 618 (9th Cir. 2016))).

                                   8          Accordingly, the Court dismisses Plaintiff’s claims under sections 1692d and 1692e with

                                   9   prejudice because they are unavailable as a matter of law. See Johnson v. Riverside Healthcare

                                  10   Sys., 534 F.3d 1116, 1121 (9th Cir. 2008) (“[D]ismissal may be based on either a lack of a

                                  11   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”)

                                  12   (internal quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13          B.      Violation of 15 U.S.C. § 1692f

                                  14          Section 1692f of the FDCPA prohibits a debt collector from engaging in “unfair practices”

                                  15   in the collection of any debt. 15 U.S.C. § 1692f. Plaintiff alleges that Wells Fargo violated

                                  16   section 1692f because it “has attempted or is currently attempting to force Plaintiff into

                                  17   foreclosure as a means of collecting on the debt allegedly owed to it despite having a duty to fairly

                                  18   review Plaintiff for a foreclosure prevention alternative.” (Dkt. No. 1, Ex. A at ¶¶ 52-53.)

                                  19          As discussed above, the FDCPA regulates nonjudicial foreclosure and “security interest

                                  20   enforcement activity . . . only through Section 1692f(6).” See Dowers, 852 F.3d at 970 (emphasis

                                  21   added). Section 1692f(6) prohibits:

                                  22                  Taking or threatening to take any nonjudicial action to effect
                                                      dispossession or disablement of property if--
                                  23
                                                      (A) there is no present right to possession of the property claimed as
                                  24                  collateral through an enforceable security interest;
                                  25                  (B) there is no present intention to take possession of the property; or
                                  26                  (C) the property is exempt by law from such dispossession or
                                                      disablement.
                                  27

                                  28   15 U.S.C. 1692f(6). Defendants argue that Plaintiff fails to “plead facts showing any of the above
                                                                                          13
                                   1   elements,” and the bankruptcy court filings “contradict any such attempted pleading.” (Dkt. No. 7

                                   2   at 11.) The Court agrees. The First Amended Chapter 13 Plan, dated August 24, 2017, states that

                                   3   Plaintiff owed $90,000 in arrears to Wells Fargo, (Dkt. No. 8, Ex. 6), and the bankruptcy court

                                   4   confirmed that plan, (Dkt. No. 8, Ex. 7). Thus, elements (A)-(C) of section 1692(f)(6) are

                                   5   inapplicable to the facts of this case because: (A) Wells Fargo has a present right to possession of

                                   6   the property through an enforceable security interest; (B) Wells Fargo has a present intention to

                                   7   take possession of the property; and (C) the property is not exempt by law from such

                                   8   dispossession or disablement.

                                   9          In opposition, Plaintiff offers no specific argument regarding section 1692f(6), stating only

                                  10   that “Defendants make no showing that the RFDCPA is subject to the conditions of 15 U.S.C.

                                  11   1692f(6) or subject to the limitations of 15 U.S.C. 1692f(6)(A)-(D) [sic].” (Dkt. No. 13 at 9.)

                                  12   Plaintiff is wrong. As discussed above, Defendants have made such a showing. Further,
Northern District of California
 United States District Court




                                  13   Plaintiff’s argument is perplexing, given that the complaint expressly alleges a violation of 15

                                  14   U.S.C. § 1692f. (See Dkt. No. 1, Ex. A at ¶¶ 52-53.)

                                  15          Given the facts presented in the bankruptcy court filings, Plaintiff cannot cure the defects

                                  16   in his complaint related to this claim. Accordingly, the Court dismisses Plaintiff’s claim under 15

                                  17   U.S.C. § 1692f with prejudice.

                                  18          C.      Violation of Cal. Civ. Code § 1788.10(e)

                                  19          Section 1788.10(e) of the RFDCPA prohibits:

                                  20                  The threat to any person that nonpayment of the consumer debt may
                                                      result in the arrest of the debtor or the seizure, garnishment,
                                  21                  attachment or sale of any property or the garnishment or attachment
                                                      of wages of the debtor, unless such action is in fact contemplated by
                                  22                  the debt collector and permitted by the law[.]
                                  23   Cal. Civ. Code § 1788.10(e). Plaintiff alleges that Wells Fargo’s “use of a Notice of Trustee Sale

                                  24   on Plaintiff’s home, despite the prohibition against dual tracking stated above [under the HBOR

                                  25   claim], [is] in violation of Cal. Civ. Code § 1788.10(e).” (Dkt. No. 1, Ex. A at ¶ 54.) Defendants

                                  26   argue that Plaintiff’s claim is deficient because he “is trying to shoehorn” section 1788.10(e) “into

                                  27   California’s nonjudicial foreclosure statutory scheme” under the HBOR. (Dkt. No. 7 at 18 (citing

                                  28   Moeller v. Lien, 25 Cal. App. 4th 822, 830, 834 (Cal. Ct. App. 1994) (noting that “Civil Code
                                                                                        14
                                   1   sections 2924 through 2924k provide a comprehensive framework for the regulation of a

                                   2   nonjudicial foreclosure sale pursuant to a power of sale contained in a deed of trust,” and it “is

                                   3   intended to be exhaustive.”)).)

                                   4          The Court agrees that Plaintiff’s section 1788.10(e) claim is deficient because it is based

                                   5   on Defendants’ initiation of foreclosure proceedings.10 Courts in this district have recognized that

                                   6   “foreclosing on a deed of trust does not invoke the statutory protections of the RFDCPA.” See

                                   7   Collins v. Power Default Servs., Inc., No. 09-4838 SC, 2010 WL 234902, at *3 (N.D. Cal. Jan. 14,

                                   8   2010) (collecting cases); Rosal v. First Fed. Bank of California, 671 F. Supp. 2d 1111, 1135 (N.D.

                                   9   Cal. 2009) (“[F]oreclosing on a property pursuant to a deed of trust is not the collection of a debt

                                  10   within the meaning of the RFDCPA.”). Because Plaintiff’s section 1788.10(e) claim arises out of

                                  11   Defendants’ foreclosure efforts, it is not covered under the RFDCPA.

                                  12          Plaintiff’s reliance on Davidson v. Seterus, Inc., 21 Cal. App. 5th 283 (Cal. Ct. App. 2018)
Northern District of California
 United States District Court




                                  13   is misplaced. In Davidson, the court held that the RFDCPA’s “definition of ‘debt collector’

                                  14   applies to a mortgage servicer who engages in debt collection practices in attempting to obtain

                                  15   repayment of a mortgage debt.” 21 Cal. App. 5th at 304 (concluding “that the trial court

                                  16   improperly sustained the defendants’ demurrer on the ground that the Act does not apply to

                                  17   mortgage servicers.”). The court’s holding in Davidson is in line with courts in this district who

                                  18   have distinguished between claims against mortgage servicers based on their efforts to collect on a

                                  19   mortgage loan, which are covered under the RFDCPA, and claims against mortgage servicers

                                  20   based on their efforts to foreclose on the subject property, which are not. See Mohanna v.

                                  21   Carrington Mortg. Servs. LLC, 18-cv-02563-WHO, 2018 WL 3730419, at *4 (N.D. Cal. Aug. 6,

                                  22   2018) (“[S]teps a mortgage servicer takes with respect to foreclosure cannot be debt collection

                                  23   under the RFDCPA but [a mortgage servicer’s] affirmative efforts to collect on a mortgage debt

                                  24   can be ‘debt collection’ covered by the RFDCPA.” See Guccione v. JPMorgan Chase Bank, N.A.,

                                  25

                                  26   10
                                          Affinia, as trustee of the deed of trust, is exempt from liability under the RFDCPA. See
                                  27   Mohanna v. Carrington Mortg. Servs. LLC, 18-cv-02563-WHO, 2018 WL 3730419, at *4 (N.D.
                                       Cal. Aug. 6, 2018) (“[T]he California legislature has expressly exempted trustees of deeds of trust
                                  28   from liability under the RFDCPA.” (citing Cal. Civ. Code § 2924(b); ReconTrust Co., NA, 840
                                       F.3d at 638 n.8)).
                                                                                           15
                                   1   3:14-CV-04587 LB, 2015 WL 1968114, at *14 (N.D. Cal. May 1, 2015) (collecting cases

                                   2   concluding that mortgage servicers can be considered debt collectors when collecting on a

                                   3   mortgage loan).”).

                                   4          Plaintiff’s claim under section 1788.10(e) alleges that Defendants’ “use of a Notice of

                                   5   Trustee Sale on Plaintiff’s home” violated the RFDCPA. Thus, the conduct underlying Plaintiff’s

                                   6   claim concerns Defendants’ efforts to foreclose on Plaintiff’s home, and not Wells Fargo’s

                                   7   “attempt[s] to obtain repayment of a mortgage debt,” see Davidson, 21 Cal. App. 5th at 304. The

                                   8   challenged conduct is thus not covered under the RFDCPA.

                                   9          Accordingly, the Court dismisses Plaintiff’s section 1788.10(e) claim with prejudice

                                  10   because it is unavailable as a matter of law.

                                  11   III.   Unfair Competition Law

                                  12          Plaintiff’s third cause of action alleges violations of California’s Unfair Competition Law
Northern District of California
 United States District Court




                                  13   (“UCL”). The UCL prohibits, and provides civil remedies for, “unfair competition,” defined as

                                  14   “any unlawful, unfair or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200.

                                  15   “The UCL’s purpose is to protect both consumers and competitors by promoting fair competition

                                  16   in commercial markets for goods and services.” Kasky v. Nike, Inc., 27 Cal. 4th 939, 949 (2002).

                                  17          To satisfy the standing requirements under the UCL, a plaintiff must demonstrate that: (1)

                                  18   he suffered an injury in fact, (2) he lost money or property, and (3) the economic injury was

                                  19   caused by the defendant’s conduct. Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 322, 326

                                  20   (2011); Cal. Bus. & Prof. Code § 17204. The “lost money or property” element requires that a

                                  21   plaintiff “demonstrate some form of economic injury.” Kwikset Corp., 51 Cal. 4th at 323. “At the

                                  22   pleading stage, general factual allegations of injury resulting from the defendant’s conduct may

                                  23   suffice.” Id. at 327.

                                  24          Defendants argue that dismissal is warranted because: (1) Plaintiff “lacks standing to sue

                                  25   because he has not suffered ‘injury in fact’”; and (2) Plaintiff fails to adequately allege causation.

                                  26   (Dkt. No. 7 at 2.) Defendants’ first argument is unavailing. At this stage of the proceedings, the

                                  27   impending foreclosure is enough to establish injury under the UCL. See Galang v. Wells Fargo

                                  28   Bank, N.A., No. 16-cv-03468-HSG, 2017 WL 1210021, at *6 (N.D. Cal. Apr. 3, 2017)
                                                                                         16
                                   1   (concluding that impending foreclosure was sufficient to show cognizable injury for purposes of

                                   2   UCL (citing Sullivan v. Washington Mut. Bank, FA, No. C-09-2161 EMC, 2009 WL 3458300, at

                                   3   *4-5 (N.D. Cal. Oct. 23, 2009) (same))); see also Rabb v. BNC Mortg., Inc., No. CV 09-4740

                                   4   AHM (RZx), 2009 WL 3045812, at *2 (C.D. Cal. Sept. 21, 2009) (same).

                                   5          The Court agrees, however, that Plaintiff has failed to adequately allege causation. The

                                   6   complaint alleges no facts giving rise to a reasonable inference that Plaintiff’s injury—impending

                                   7   foreclosure—was caused by Defendants’ conduct. See Ashcroft v. Iqbal, 556 U.S. 662, 678

                                   8   (2009) (noting that the court must be able to “draw the reasonable inference that the defendant is

                                   9   liable for the misconduct alleged.”). The complaint instead acknowledges that Plaintiff filed for

                                  10   bankruptcy and obtained a confirmed Chapter 13 Plan, defaulted on that Plan, and Wells Fargo

                                  11   initiated foreclosure proceedings after that default. Although Plaintiff alleges that he “was unable

                                  12   to continue making payments” under the Chapter 13 Plan “because of [Wells Fargo’s] continued
Northern District of California
 United States District Court




                                  13   threats of foreclosure,” (see Dkt. No. 1, Ex. A at ¶ 21), that allegation is conclusory, and refuted

                                  14   by the bankruptcy court filings.11 Because Plaintiff fails to plausibly allege a causal link between

                                  15   Defendants’ conduct and his injury, his UCL claim must fail. See Amer v. Wells Fargo Bank,

                                  16   N.A., No. 17-cv-03872-JCS, 2017 WL 4865564, at *12-13 (N.D. Cal. Oct. 27, 2017) (dismissing

                                  17   UCL claim for lack of standing where plaintiff failed to show causation by alleging no conduct by

                                  18   defendant “contributing to his initial default,” but instead, “allege[d] that he defaulted on his loan

                                  19   because he began to experience financial hardship . . . and began falling behind on [his] mortgage

                                  20   payments”); see also DeLeon v. Wells Fargo Bank, N.A., No. 10-CV-01390-LHK, 2011 WL

                                  21   311376, at *7 (N.D. Cal. Jan. 28, 2011) (same).

                                  22          Accordingly, the Court grants Defendants’ motion to dismiss Plaintiff’s UCL claim

                                  23   because Plaintiff fails to demonstrate standing under the UCL.

                                  24   //

                                  25   //

                                  26
                                  27
                                       11
                                         Plaintiff’s September 2018 declaration in support of his First Amended Application to Modify
                                       Chapter 13 Plan states, in pertinent part: “The reason for the modification of the Chapter 13 plan is
                                  28   that my income has reduced. I have been on temporary disability since September 2017 and it is
                                       unknown when I will return to work.” (Dkt. No. 8, Ex. 10 at ¶ 3.)
                                                                                         17
                                   1                                            CONCLUSION

                                   2          For the reasons set forth above, the Court GRANTS Defendants’ motion to dismiss. The

                                   3   Court dismisses Plaintiff’s first cause of action under the HBOR and third cause of action for

                                   4   violation of the UCL with leave to amend. The second cause of action is dismissed with

                                   5   prejudice. Plaintiff’s amended complaint shall be filed within 20 days of the date of this Order.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 28, 2018

                                   8

                                   9
                                                                                                   JACQUELINE SCOTT CORLEY
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        18
